81 N.Y.2d 875 (1993)
The People of the State of New York, Respondent,
v.
Patricia Smith, Also Known as Vanessa Haywood, Appellant.
Court of Appeals of the State of New York.
Decided March 30, 1993.
Daniel Hsiung, New York City, and Philip L. Weinstein, for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Susan H. Odessky of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., and BELLACOSA concur; Judge SMITH taking no part.
*876MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant failed to meet her burden of showing a purposeful discrimination by the prosecution in the exercise of two of its peremptory challenges (see, Batson v Kentucky, 476 US 79; People v Jenkins, 75 N.Y.2d 550; People v Bolling, 79 N.Y.2d 317). To give the trial court a basis to evaluate the claim, a party asserting a claim under Batson should articulate and develop all of the grounds supporting the claim, factual and legal, during the colloquy in which the objection is discussed (People v Childress, 81 N.Y.2d 263, 268).
The record is silent in this case as to the race or ethnicity of the excluded jurors. At no point during the Batson colloquy did defense counsel state on the record the race of either juror. We reject appellant's argument that, regardless of race, "minorities" in general constitute a cognizable racial group.
Finally, defense counsel failed to set forth any facts or circumstances during the Batson colloquy from which the trial court could have inferred a purpose of discrimination. Defendant now argues for the first time that the prosecution's exclusion of the two jurors, who assertedly could have been expected to favor the prosecution based on their backgrounds, indicates a purpose of discrimination. This claim is not preserved.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.